Exhibit 10.5

 

AMENDMENT NO. 1

TO

PROMISSORY NOTE

 

This instrument is Amendment No. 1 (this “Amendment”), dated as of April 27,
2012, to the Promissory Note dated as of October 12, 2011 (the “Promissory
Note”) issued by American Power Group, Inc. (the “Company”) to Lyle Jensen (the
“Holder”). Terms used in this Amendment without definition which are defined in
the Promissory Note have the same meanings in this Amendment as in the
Promissory Note unless otherwise provided herein. This Amendment shall become
effective (the “Effective Date”) upon the sale of at least $7,000,000 of
Convertible Preferred Stock pursuant to that certain Securities Purchase
Agreement by and among GreenMan Technologies, Inc. (“GreenMan”) and certain
Purchasers (as defined therein) and the receipt by GreenMan of $7,000,000 before
payment of applicable fees and expenses.

 

WHEREAS, the Company has previously issued the Promissory Note to the Holder;

 

WHEREAS, the Promissory Note shall remain in full force and effect with this
Amendment No. 1; and

 

WHEREAS, the Company and the Holder now desire to amend the Promissory Note;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which the Parties hereby acknowledge, the Company and the Holder, intending to
be legally bound, hereby agree as follows:

 

1.The first paragraph of the Promissory Note is hereby amended by:

 

(a)deleting the reference to “in forty-five (45) days on November 27, 2011”
therein and replacing it with “the second anniversary of the Closing (as defined
below)”; and

 

(b)inserting the following sentence at the end of such paragraph:

 

“Notwithstanding the foregoing, commencing on the sale of at least $7,000,000 of
Convertible Preferred Stock pursuant to that certain Securities Purchase
Agreement by and among GreenMan Technologies, Inc. (“GreenMan”) and certain
Purchasers (as defined therein) and the receipt by GreenMan of $7,000,000 before
payment of applicable fees and expenses (the “Closing”), the interest rate on
this Note shall be reduced from ten percent (10%) per annum to eight percent
(8%) per annum.”

 

2. The Holder waives any prior default under the Promissory Note including
without limitation the Company’s payment obligation previously due on November
27, 2011.

 

 

3. Except as otherwise amended by this Amendment, all other terms and conditions
of the Promissory Note shall remain in full force and effect.

 

4. This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of Iowa, excluding with respect to
conflict of laws and each Party irrevocably (i) agrees that any action or
proceeding arising from or relating to this Amendment may be brought only in the
courts of Iowa or the U.S. District Court located in Des Moines, Iowa, (ii)
consents, for itself and in respect of its property, to the jurisdiction of each
such court in any such action or proceeding, and (iii) waives any objection to
proceeding in such venue, including that the forum is inconvenient.

 



 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first written above.

 



  American Power Group, Inc.           By: /s/Charles E. Coppa_____       Name:
Charles E. Coppa       Title: Treasurer           HOLDER:           /s/Lyle
Jensen_____________   Lyle Jensen

 

 

2



